Citation Nr: 0029677	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1966 to December 1973 and in the United 
States Navy from May 1980 to May 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 1983, the veteran claimed entitlement to service 
connection for, inter alia, residuals of drug and alcohol 
abuse, a migraine disorder, and a skin rash.  While VA 
unsuccessfully attempted to schedule the veteran for an 
examination there is no documentation in the claims folder 
that RO ever formally these claims or informed the appellant 
of any such decision.  Accordingly, these matters are 
referred to the RO for appropriate action. 


REMAND

Service medical records include an August 1969 chart entry 
noting that the veteran had fallen off a truck and hurt his 
back.  He complained of back pain the next day and physical 
examination revealed "exquisite tenderness" in the left 
lower paravertebral muscles and left sacroiliac joint.  He 
was prescribed medication and placed on light duty for three 
days.  The report of a July 1970 physical examination noted a 
normal clinical evaluation of the spine and was silent for 
any defects.  It was noted that the "examinee denies all 
other significant medical or surgical history."

In April 1973, the veteran presented with complaints of low 
back pain which he reportedly had suffered "on and off since 
1969 when he fell off a truck."  Following physical 
examination, the diagnostic impression was that of possible 
degenerative joint disease.  X-ray studies were considered 
normal; showing no significant osseous, articular or soft 
tissue abnormality.  

The report of a September 1973 separation examination 
included a normal clinical evaluation of the spine.  It was 
noted that the veteran "ha[d] complained of low back strain 
since 1969, treated with [medication] and heat therapy.  N[o] 
C[omplications] N[o] S[equela]."  

Service medical records from the veteran's second period of 
active duty service were silent for any findings or 
complaints pertaining to low back pain.  

The veteran was afforded a VA examination in October 1996 at 
which time he reported that he had injured his back in 1968, 
but was not treated at that time and had had not treatment 
since then.  Following physical examination, the diagnosis 
was mild chronic low back pain secondary to degenerative 
joint disease.  X-ray studies of the lumbar spine were 
interpreted as being within normal limits.  There was normal 
alignment and normal height and configuration of the 
vertebral bodies.  Intervertebral disc spaces appeared 
maintained. 

VA treatment records include an October 1999 chart entry 
noting that the veteran presented with complaints of back 
pain which "comes and goes."  The impression was 
degenerative joint disease, lower facet joints.  The report 
of a November 1999 visit noted the veteran's complaints of 
chronic low back pain and the physician's note of normal x-
ray studies.   

The Board finds that the duty to assist has not been 
fulfilled.  See generally, 38 C.F.R. § 3.103 (1999).  
Specifically, the VA examination conducted in October 1996 
did not offer an opinion as to the etiology of the disorder 
in question.  Thus, the case must be remanded.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for back 
complaints since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
If the RO is unable to obtain records 
from any sources identified by the 
veteran, he should be so notified.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology of any 
demonstrated back disability.  All 
indicated testing in this regard should 
be performed and the claims folder must 
be made available to the examiner for 
review.  Based the examination and review 
of the case, the examiner is requested to 
express whether it is at least as likely 
as not that any demonstrated back 
disability is the result of disease or 
injury in service, as claimed by the 
veteran.  A complete rationale for all 
opinions expressed must be provided. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should review the 
veteran's claim on the merits.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


